     Case 1:18-cv-01481-AWI-EPG Document 133 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                 No. 1:18-cv-01481-AWI-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING DEFENDANTS’
                                                        MOTION TO VACATE DEADLINES AND
14    H. ROBLES, et al.,                                MOTIONS
15                       Defendants.
16

17          In this closed case, Plaintiff Michael J. Hicks (“Plaintiff”) has filed four outstanding

18   motions that, broadly, relate to his settlement agreement with Defendants. (ECF Nos. 93, 94, 99,

19   112). On October 2, 2020, the parties engaged in a settlement conference with Magistrate Judge

20   Kendall J. Newman. The parties reached a verbal settlement agreement. (ECF No. 131). The same

21   day, Judge Newman entered a minute order, ordering that “[a]ll pending dates are VACATED in

22   this case” and “[d]ispositional documents to be filed within 30 days[.]” (Id.).

23          On October 5, 2020, Defendants filed a report regarding the settlement conference. (ECF

24   No. 132). Defendants stated that they were preparing settlement documents for Plaintiff’s

25   signature and “request that the Court vacate all pending dates and motions in this matter.” (Id. at

26   1).

27   \\\

28   \\\
                                                       1
     Case 1:18-cv-01481-AWI-EPG Document 133 Filed 10/06/20 Page 2 of 2

 1          With respect to the pending deadlines, Judge Newman already vacated all pending dates

 2   other than the requirement to file dispositional documents. Defendants provided no reason to

 3   vacate the order to file dispositional documents, and the Court wishes to keep that deadline to

 4   encourage a final resolution to this action. Therefore, Defendants’ motion to vacate all pending

 5   deadlines is DENIED.

 6          With respect to Defendants’ request to vacate all motions in this matter, the Court is

 7   awaiting dispositional documents. The Court will not dismiss the pending motions filed by

 8   Plaintiff without dispositional documents indicating that Plaintiff wishes to withdraw those

 9   motions pursuant to the settlement. Therefore, Defendants’ motion to vacate all motions in this

10   matter is DENIED, WITHOUT PREJUDICE.

11          For the foregoing reasons, it is HEREBY ORDERED that:

12          1) Defendants’ motion to vacate all deadlines is DENIED; and

13          2) Defendants’ motion to vacate all motions is DENIED, WITHOUT PREJUDICE.

14   IT IS SO ORDERED.
15
        Dated:     October 6, 2020                            /s/
16
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
